Citation Nr: 1549944	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-25 430A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 14, 2010, for the grant of service connection for cause of the Veteran's death.

	
REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1950 to July 1972.  The Veteran died in June 1997, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Winston-Salem, North Carolina, RO.

In October 2015, the appellant motioned for the Board to advance her case on the docket due to her age.  The appellant's motion is granted and her appeal is advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  On June [redacted], 1997, the Veteran died, in part, due to diabetes mellitus and coronary artery disease, both as a result of herbicide exposure in the Republic of Vietnam.

2.  On May 8, 2001, diabetes mellitus was added to 38 C.F.R. § 3.309 as a disease warranting presumptive service connection based on exposure to herbicides in the Republic of Vietnam.

3.  On April 14, 2010, VA received a claim of service connection for cause of the Veteran's death.
 
4.  On August 31, 2010, coronary artery disease was added to 38 C.F.R. § 3.309 as a disease warranting presumptive service connection based on exposure to herbicides in the Republic of Vietnam.

CONCLUSION OF LAW

The criteria for the effective date for the grant of service connection for cause of the Veteran's death of April 14, 2009, but no earlier, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement with the initially assigned effective date after service connection for the cause of the Veteran's death was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  A VA medical examination or medical opinion is not needed because the material issue of fact pertains to whether there was an earlier pending claim and when a liberalizing law was issued.  Thus, VA's duty to assist has been met.

Background

The appellant seeks an effective date earlier than April 14, 2010, for the grant of service connection for cause of the Veteran's death.

The Veteran served on active duty from June 1950 to November 1953 and from June 1967 to July 1972, with service in the Republic of Vietnam.

The Veteran died on June [redacted], 1997.  Diabetes mellitus and coronary artery disease were significant conditions contributing to his death.  See Death Certificate (June 13, 1997).

In April 2010, the Philadelphia RO received two claims of service connection for cause of the Veteran's death, a power of attorney, and copies of the Veteran's DD 214 and marriage license.  One of the claims and the power of attorney are signed and dated April 7, 2010.  The other claim is dated June 17, 1997, but not signed.  Both claims bear an April 14, 2010, date received stamp from the Philadelphia RO.

In May 2011, the Philadelphia RO received an informal claim for pension from the appellant's representative (North Carolina Division of Veterans Affairs).  The claim was dated July 21, 1997, and bears a July 23, 1997, date received stamp from the representative.  The claim also bears a May 19, 2011, date received stamp from the Philadelphia RO.

In March 2011, the RO found that the Veteran's death was proximately due to diabetes and coronary artery disease as a result of his in-service herbicide exposure, and granted service connection for cause of death effective April 14, 2010-the date of the received date stamp by the Philadelphia RO.

Date of Claim

First, the April 14, 2010, correspondence is the earliest possible date of claim because there is no clear evidence that the RO received the claims dated June 17, 1997, and July 21, 1997.  It appears that the appellant may have submitted a claim to her representative in July 1997, but that the representative never submitted the claim to VA.  One of the claims bears the representative's July 23, 1997, date received stamp, but none of the claims bear a Philadelphia RO date stamp prior to April 14, 2010, or any other indication VA received an earlier claim.

The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.

Applying the presumption of regularity to the Veteran's case, if VA actually received the appellant's claims prior to April 14, 2010, the documents would have been date stamped and placed in the Veteran's claims file.  VA's Adjudication Procedure Manual currently states that "[e]ach document submitted to [VA] must receive a stamp with the date of receipt."  M21-1MR, Part III.ii.1.C.1.a (2015); see also Veterans Benefits Administration (VBA) Letter 20-09-10 (Mar. 19, 2009) (VBA Policy to Maintain Accountability of Official Date Stamps).  There is no indication that this has not been VA's policy for some time.

Clear evidence sufficient to rebut the presumption of regularity has not been presented.  The appellant's assertion that she first submitted a claim on June 17, 1997, is not sufficient to constitute clear evidence to rebut the presumption.  See Notice of Disagreement (April 25, 2011).  The Court has held that an appellant's statement of "non-receipt," standing alone, is not the type of clear evidence to the contrary sufficient to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Similarly, a statement of "filed claim," without more evidence, is not sufficient to constitute clear evidence.

The fact that two of the claims are dated in 1997 and date stamped by the representative in July 1997 is not the type of clear evidence required to rebut the presumption of regularity.  Cf. 38 C.F.R. § 3.1(r) (2015) (allowing for exceptions to the date of receipt of claim rule when a VBA office experiences natural or man-made interference resulting in extended delays in receipt of claims, information or evidence from claimants).  While the evidence suggests that the appellant's representative received the claims in June and July 1997, there is no evidence that the representative submitted the claims to VA prior to April 14, 2010.  The fact that the record is absent any correspondence between the appellant and her representative and VA between 1997 and her April 2010 claim weighs against the idea that there was an earlier claim filed.

As indicated earlier, on receipt of a claim for benefits, VA would have also notified the appellant and her representative of additional information that was needed and ultimately would have issued a decision on the matter.  Here, however, the record is absent any evidence of a claim or notification letter prior to April 2010.  More importantly, the record is absent any evidence that the appellant or her representative made any attempt to contact VA regarding the status of her claim during the 12 years between the date she reportedly submitted her first claim and the date of her April 2010 claim.  Accordingly, the Board finds that the April 14, 2010, correspondence is the earliest possible claim.  The preponderance of the evidence is against the contention that VA received an earlier claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Effective Date

Generally, the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, date of receipt of claim.  See 38 U.S.C.A. § 5110 (West 20145); 38 C.F.R. § 3.400(c)(2) (2015).  

However, where, as here, the appellant is the surviving spouse of a deceased Vietnam veteran who died from a covered herbicide disease such as diabetes mellitus or coronary artery disease, the effective date of dependency and indemnity compensation (DIC) is awarded as follows:

(1) If VA denied DIC for the death in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided in (3).

(2) If the claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in (3).

(3) If the claim referred to in (1) or (2) was received within one year from the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred. 

(4) If the requirements of (1) or (2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816 (2015).

Paragraph (1) is not applicable because VA did not deny appellant's claim between September 25, 1985, and May 3, 1989.

Under paragraph (2), the earliest effective date is April 14, 2010, the later of the Veteran's June [redacted], 1997, death and the date of the appellant's April 14, 2010, claim.  Paragraph (2) is applicable to the extent that VA received the appellant's April 14, 2010, claim between May 3, 1989, and August 31, 2010, the effective date of the regulation establishing the presumption of service connection for ischemic heart disease, to include, coronary artery disease, one of the covered herbicide diseases that caused the Veteran's death.  See 75 Fed. Reg. 53202 (Aug. 31, 2010); see also 38 C.F.R. § 3.309(e).  However, paragraph (2) is not applicable to the extent that VA did not receive the Veteran's April 14, 2010, claim between May 3, 1989, and May 8, 2001, the effective date of the regulation establishing the presumption of service connection for diabetes mellitus, the other covered herbicide disease that caused the Veteran's death.  See 66 Fed. Reg. 23166 (May 8, 2001).

Paragraph (3) is not applicable because VA received the appellant's April 14, 2010, claim more than one year after the Veteran's June [redacted], 1997, death.

Under paragraph (4), the effective date shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400 when paragraphs (1) and (2) do not apply.  Paragraph (4) applies because, as discussed above, paragraphs (1) and (2) do not apply.

Under 38 C.F.R. § 3.400, the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, date of receipt of claim.  See 38 C.F.R. § 3.400(c)(2).  Applying this regulation, the earliest possible effective date would be April 14, 2010, the date of claim, because VA received the appellant's claim more than one year after the Veteran's June [redacted], 1997, death.

Under 38 C.F.R. § 3.114, the effective date for compensation is awarded pursuant to a liberalizing law as follows:

(1) If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.

38 C.F.R. § 3.114 (2015).

Paragraphs (1) and (2) are not applicable as VA reviewed the claim of service connection for cause of death at the appellant's request and it was over one year after diabetes mellitus was added but before ischemic heart disease was added.

Under paragraph (3), the earliest possible effective date is April 14, 2009.  The rationale is that the appellant's April 14, 2010, claim was received more than one year after May 8, 2001, the effective date of the regulation establishing the presumption of service connection for diabetes mellitus, one of the covered herbicide diseases that caused the Veteran's death.  

In sum, because the claim of service connection for cause of the Veteran's June [redacted], 1997, death due to herbicide-covered diabetes mellitus and coronary artery disease  was received on April 14, 2010, the proper effective date for service connection for cause of the Veteran's death is one year before the date of the claim, that is, April 14, 2009.  See 38 C.F.R. §§ 3.114(3), 3.400(c)(2), 3.816(d)(4).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than April 14, 2009, for the grant of service connection for cause of the Veteran's death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date of April 14, 2009, but no earlier, for the award of service connection for the cause of the Veteran's death, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


